ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_11_EN.txt. 116

DISSENTING OPINION OF JUDGE CHAGLA

In my opinion the fifth and sixth objections of India should
prevail and the Court should hold that it has no jurisdiction to
entertain Portugal’s Application.

Fifth Objection

With regard to the fifth objection in my opinion it is now only
of academic importance, and I have nothing to add to what I have
already stated in my dissenting opinion on the Preliminary
Objections.

Sixth Objection

I have very little to add to what I said in my dissenting opinion
on the Preliminary Objections. I can sum up the objection in one
sentence. The real dispute is with regard to the obligation of India,
not with regard to her violation of that obligation; and the source
of that dispute is the conflicting views taken by India and Portugal
as to the true legal effect of the events from 1779 onwards. Thus’
put, it is clear that the situations and facts for the purpose of this
objection took place prior to 1930.

Further the Court has no jurisdiction to adjudicate upon facts
and situations which arose prior to the relevant date. Three aspects
of the matter may be considered. Parties may not be at divergence
with regard to these facts and situations, in which case no adjudi-
cation is called for as in the case of the Electricity case where there
was no dispute as to the Awards of the Tribunal. The second aspect
is where the facts and situations may be only part of ves gestae and
may not have any causal connection with the dispute. In this case
also adjudication in the strict sense is not called for. But the third
case is the case we have here. If there is a causal connection
between the facts and situations and the dispute or the facts and
situations are the source of the dispute, then the Court would be
adjudicating upon something which the State submitting to the
jurisdiction of the Court has expressly excluded from the Decla-
ration accepting the jurisdiction of the Court. This was the case in
the Morocco Phosphates case where the dahiy of 1921 was outside
the relevant period.

The object of this reservation ratione temporis is clearly to keep
ancient disputes outside the jurisdiction of the Court. In this case
the Court is being called upon to adjudicate upon the divergent
view of the Parties with regard to situations and facts which go
back 200 years. Let us take a practical view of the matter. India
is fortunately in a position to produce a vast volume of documentary

II4
117 RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE CHAGLA)

evidence to resist Portugal’s claim and to demonstrate its hollowness.
But India would have been seriously prejudiced if the evidence had
not been preserved or had been destroyed. When India made her
Declaration in 1940 she definitely did not intend that matters and
situations which arose before 1930 and went back 200 years would
come before the International Court and she would be called upon
to explain and give an account with regard to them.

This is precisely the reason why the Court in the Phosphates in
Morocco case observed: “to preclude the possibility of the sub-
mission to the Court by means of an application of situations or
facts dating from a period when the State whose action was im-
pugned was not in a position to foresee the legal proceedings to
which these facts and situations might give rise”.

Portugal has sought to draw a distinction between source of right
and source of dispute—and she says that facts and situations prior
to 1930 deal with the source of Portugal’s right. There is a clear
fallacy in this argument. If there is a divergence or difference
between the Parties as to the very sources of the right claimed, then
it is clear that this divergence or differénce constitutes the source
of the dispute which is before the Court. In the Electricity case the
source of the right was the Awards of the Mixed Tribunal. There
was no difference or divergence between the parties with regard to
these Awards. It is precisely because of this that the Court held
that the date of the Awards was irrelevant for the purpose of
considering the ratione temporis limitation.

It is incorrect to suggest, as suggested by Portugal, that for the
purpose of the ratione temporis limitation the only factor that is
legitimate to consider is the unlawful acts of India about which
Portugal complains. These alleged unlawful acts are only the inci-
dents which brought the matter to a head and forced Portugal to
come to this Court. They can have no bearing on the controversy
between the Parties. And if the controversy goes back further than
1930, then the jurisdiction of the Court is clearly excluded.

Portugal urges that the dispute is about the right of passage and
its violation. That is strictly not correct. The substantial dispute
is about the right of passage. The question of violation is only
ancillary to the question of right. If there is no right, there can be
no violation. Violation merely constitutes the accrual of the cause
of action which entitled Portugal to come to Court.

Counsel for Portugal gave the instance of a debt and the failure
to pay the debt. In my opinion, if the debt was contracted before
the relevant date and the Court has to pronounce upon its validity,
then clearly the Court would have no jurisdiction by reason of
ratione temporis. If the debt was not disputed; then the position
would be different.

II5
118 RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE CHAGLA)

It is contended by Portugal that such a wide construction of the
ratione temporis reservation would deprive the Court of jurisdiction
in most cases, because under international law most legal titles
arise before 1930, the date selected by most countries accepting the
compulsory jurisdiction of the Court. The fallacy underlying this
contention is that in most cases, legal titles are not disputed, as—
to refer once more to the Electricity case—the Awards of the Mixed
Tribunal were not disputed. '

It is unnecessary for me to point out the innumerable instances
prior to 1930 where Portuguese access to the enclaves gave rise to
divergence of opinion and even to actual disputes. Let me only
quote from a letter of the Governor of Goa dated 12 September 1859
(p. 175, Indian Annex to Counter-Memorial): “The ever-mooting
disputes which have for so long troubled the British and Portuguese
Governments.”

On the merits, in my opinion, India has substantially won. Al-
though I take the view that Portugal has no right of passage
whatever, inasmuch as the Court has found in favour of Portugal
a very limited right confined to private persons, goods and civil
officials, and inasmuch as India herself has stated that she has no
objection to the passage of private persons and goods, and the right
regarding civil officials is of little consequence and is also subject to
the regulatory power of the Government of India, I think that the
Judgment of the Court in the main vindicates the attitude taken
up by India in the controversy between herself and Portugal over
the question of the right of passage.

I should like briefly to state the reasons why I have come to the
conclusion that Portugal has failed to establish that she has any
right of passage as claimed by her.

The claim put forward by Portugal in this case is an extraordinary
and unprecedented one. She claims a right of transit from Daman
to her enclaves in Dadra and Nagar-Aveli through Indian territory.
She concedes that her right is without immunities—direct or in-
direct. She admits the complete and absolute sovereignty of India
over the territory over which she claims a right of transit. Her case
is that the right she claims does not lead to the dismemberment of
India’s sovereignty but only the acceptance by India of certain
obligations towards Portugal in the exercise of her sovereignty.
Portugal has refused to define the extent or the content of this right.
The purpose of this right, according to her, is to make it possible
to exercise her sovereignty in the enclaves and for that purpose to
maintain a liaison between Daman and the enclaves. She is unable
to tell the Court what the conditions or modalities of this right
should be—this, according to her, is for India to lay down, so long
as these do not conflict with her fundamental right to maintain a

116
119 RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE CHAGLA)

liaison between Daman and the enclaves. The right she claims is
like a geometrical line between two points without any breadth.

It will be noticed that the subtle distinction drawn by Portugal
between dismemberment of sovereignty and limitation in the exer-
cise of sovereignty is difficult to substantiate. To the extent that
India is sovereign she must have complete, absolute and unrestricted
right to regulate the passage of goods, men and traffic—and
regulation must include complete prohibition. To the extent that
Portugal claims that India cannot prohibit her passage to the
enclaves it must inevitably mean the dismemberment of her sover-
eignty—it must involve a restraint and limitation of her sovereignty.

It is also difficult to understand how any right of transit can be
without any immunities whatever. This concession makes the right
even more unsubstantial than it already is. Portugal says that she
has no right to object to the manner in which India can regulate
this right. She can impose customs duties. She can prohibit the
entry of certain types of goods, she can insist on prior authorization
before arms or armed men can enter or leave the enclaves. These
are all immunities which are under the sole competence of India—
but she cannot completely cut off Portugal’s communications with
her enclaves. When one analyses the situation, in the ultimate
analysis, Portugal is in fact claiming a right of transit with immuni-
ties. She is claiming certain immunities which India cannot change
or abolish. India can prohibit this or that, she can regulate this or
that, but she cannot prohibit or regulate something else. What else
can this be except a claim of a right of transit with immunities,
however limited or restricted they may be? It is merely a futile
exercise in dialectics to say that Portugal does not wish to interfere
with India’s right to regulate the right of transit so long as India
does not make the exercise of that right impossible.

There is one further difficulty about the right which Portugal
claims. In order that the Court should award her that right, the
Court must be in a position clearly to define it—so that it would be
capable of being enforced on the one hand and of being complied
with on the other. But the right claimed by Portugal is a vague,
shadowy, unsubstantial and indefinite right—whose content and
modalities would change from time to time and whose enforceability
would depend upon circumstances as they change from day to day.
India would determine to what extent the right should be allowed
and even in certain eventualities to suspend it altogether. It would
then be for Portugal to complain of an unlawful act on the part of
India and bring the matter before the Court. So we have a grim

II7
120 RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE CHAGLA)

prospect of unending litigations in this Court. May I be permitted
to quote a passage from Judge Lauterpacht’s latest book, which
very succinctly and very appropriately describes what I have just
been saying:

“It is in accordance with the true function of the Court that
the dispute submitted to it should be determined by its own
decision and not by the contingent operation of an attitude of
accommodation on the part of the disputants.”

One thing is clear—if Portugal gets from this Court what she is
asking, the dispute between India and Portugal will not be deter-
mined by its own decision. The Court will only be sowing seeds for
future disputes and discords.

The Court has consistently emphasized the necessity of finally
settling a dispute (see the case of Certain German Interests in Polish
Upper Silesia and also the Corfu Channel case).

The right claimed by Portugal lacks precision for another reason.
You have to reconcile it between the needs of Portugal to exercise
sovereignty and the regulating power of India to control and
regulate it.

Needs of Portugal is an entirely subjective concept and it is
impossible for the Court to declare a right which can be exercised,
not according to any criterion laid down by the Court, but according
to the subjective determination of Portugal, which determination
may vary from time to time and according to varying circumstances.

On the question of local custom it is undoubtedly true that
throughout the material period there was in fact transit between
Daman and the enclaves—there was a constant and almost con-
tinuous traffic of goods and men. If the establishment of a local
custom depends merely on a piling up of a large number of instances,
then undoubtedly local custom can be said to be established in this
case. But local custom under international law requires much more
than that. It is not enough to have its external manifestation proved ;
it is equally important that its mental or psychological element
must be established. It is this all-important element that dis-
tinguishes mere practice or usage from custom. In doing something
or in forbearing from doing something, the parties must feel that
they are doing or forbearing out of a sense of obligation. They must
look upon it as something which has the same force as law. If I
might put it that way, there must be an overriding feeling of
compulsion—not physical but legal. That is what the jurisprudence
on the subject calls the conviction of necessity. I do not wish to go
into the subtleties of this jurisprudence. But the language of the
Statute of the Court is clear and binding upon the Court. Article 38
(1) (2) lays down one of the sources of international law which the
Court shall apply in deciding disputes before it. It says: international
custom, as evidence of a general practice accepted as law.

118
I21I RIGHT OF PASSAGE (DISS. OPIN, OF JUDGE CHAGLA)

Now, from 1818 right down to 1954, there is not a single instance
on record where Portugal has claimed the transit or passage as a
right, or where Britain or Indie has admitted an obligation on their
part to grant it. When one goes through the details—set out in such
wealth in the pleadings—it is a case of permission or authcrization
granted by the Indian authorities, of permission or authorization
modified or even permission or authorization revoked and even
transit of certain types of goods and certain kinds of personnel
completely prohibited.

The record contains several instances of complete prohibition of
certain kinds of goods, and also of goods being made subject to the
payment of customs duty. See, for instance, the prohibition of salt
from Daman, the prohibition in British India of country liquor
and other articles connected with its manufacture from any Portu-
guese territory, and the complete prohibition of all imports by land
into Daman during the war years of 1939-1945.

The Barcelona Conference is important for the fact that, under
Article 14 of the Convention, it was implicit that separate and
special provisions with regard to enclaves, including the enclaves
we are considering in this case, were to be made by the countries
concerned. There was no suggestion at this Conference, by Por-
tugal, that she had any right of transit. The question was to be
regulated, not on the basis of any right but on the basis of an
agreement to be arrived at between Portugal and India.

It may be that Portugal realized the necessity of maintaining a
liaison with her enclaves. But Portugal’s necessity does not consti-
tute the conviction of necessity required for a local custom to which
effect can be given. There must be an equally clear realization on
the other side of an obligation to respect this necessity. And we
seek in vain to find any such realization in the whole of the record,
from 1818 till 1954, when both the enclaves were lost to Portugal.
Concessions were made from time to time, both by the British and
Indian Governments, but they were on the basis of either reciprocity
or good-neighbourliness; but never on the basis of accepting a past
practice as having the force of law.. The record clearly shows that
it was British interests, not a sense of obligation to the Portuguese,
that guided Indian officials. They were prepared to help the Portu-
guese but only if it was convenient to do so. When they did so
they were granting a request, not respecting a right.

At best and at the highest, Portugal has only established a series
of revocable acts of courtesy and accommodation on the part of
the British authorities.

The basis of the passage, as stated by Portugal herself, was the
rule of good neighbourhood and international co-operation—moral

IIg
I22 RIGHT OF PASSAGE (DISS. OPIN. OF JUDGE CHAGLA)

principles which lack a legal content (see the Portuguese Note to
Government of India of 11/2/54—Annex 40 to the Portuguese
Memorial). :

In my opinion, therefore, Portugal has failed to establish any
local custom even with regard to a limited right of passage. In the
result, she is not entitled to any relief and her Application should
be dismissed.

(Signed) M. C. CHAGLA.

120
